Exhibit 10.87

MERGER AGREEMENT

This MERGER AGREEMENT (this “Agreement”) is made and entered into as of
September 12, 2005, by and between Warp Technology Holdings, Inc., a Nevada
corporation operating under the name Halo Technology Holdings (“Purchaser”),
TAC/Halo, Inc., a California corporation and a wholly owned subsidiary of
Purchaser (“Merger Sub”), Tesseract Corporation, a California corporation (the
“Company”) and Platinum Equity, LLC, a Delaware limited liability company
(“Seller”).

R E C I T A L S

A. Seller owns 100% of the common stock, par value $0.01 per share (the
“Stock”), of the Company.

B. Merger Sub is a wholly owned subsidiary of Purchaser.

C. The respective Boards of Directors of Purchaser, Merger Sub and the Company
have approved the merger of the Company with and into Merger Sub (the “Merger”),
pursuant to which Merger Sub will be the surviving corporation and Seller will
be entitled to receive the consideration provided for in this Agreement, all
upon the terms and subject to the conditions set forth herein;

D. For Federal income tax purposes, Purchaser and Seller intend for the Merger
contemplated hereby to qualify as a “reorganization” within the meaning of
Section 368(a) of the Code.

A G R E E M E N T

In consideration of the foregoing recitals and the respective covenants,
agreements, representations and warranties contained herein, the parties,
intending to be legally bound, agree as follows:

ARTICLE 1
DEFINITIONS

Unless otherwise defined, capitalized terms used herein shall have the following
meanings:

“Act” shall have the meaning given to such term in Section 4.7.

“Action” shall mean any action, claim, suit, litigation, proceeding, arbitration
or mediation.

“Agreement” shall have the meaning given to it in the Preamble.

“Business” shall mean the business and operations of the Company.

“Cash Consideration” shall have the meaning given to such term in Section 2.5.

“Certificates of Merger” shall have the meaning given to such term in
Section 2.1.

“CCC” shall mean the California Corporations Code (the “CCC”)

“Closing” shall have the meaning given to such term in Section 2.1.

“Closing Date” shall have the meaning given to such term in Section 2.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

“Common Stock” means the common stock of the Purchaser.

“Company” shall have the meaning given to such term in the Preamble.

“Contracts” shall mean all contracts, arrangements, licenses, Leases,
understandings, purchase orders, invoices and other agreements to which the
Company is a party, whether written, oral, established through course of dealing
or otherwise.

“Damages” shall mean all claims, demands, losses, liabilities, obligations,
damages, expenses, including, without limitation, interest, penalties and
reasonable attorneys’, accountants’ and experts’ fees and costs of investigation
incurred as a result thereof.

“Effective Time” shall have the meaning given to such term in Section 2.1.

“Employee Benefit Plan(s)” shall mean other than any obligations pursuant to any
Laws, (i) any Employee Welfare Plan or any Pension Plan, (ii) any
“multi-employer plan,” as defined in Section 4001(a)(3) of ERISA to which the
Company has contributed or been obligated to contribute, and (iii) any deferred
compensation plan, severance pay, bonus plan, profit sharing plan, stock option
plan, employee stock purchase plan, and any other employee benefit plan,
agreement (other than employment agreements with individual Employees),
arrangement or commitment maintained by the Company for the benefit of
Employees.

“Employee Welfare Plan” shall mean other than any obligations pursuant to any
Laws, any “employee welfare benefit plan,” as defined in Section 3(l) of ERISA,
which the Company sponsors, or under which the Company may incur any liability,
and which covers any Employees, including each multi-employer welfare benefit
plan.

“Employees” shall have the meaning given to such term in Section 3.10(e) hereof.

“Encumbrances” shall mean any claim, lien, pledge, option, charge, mortgage,

security interest, restriction, encumbrance or other right of third parties,
whether voluntarily incurred or arising by operation of law and includes any
agreement to give any of the foregoing in the future.

“Environmental Laws” shall mean all applicable Laws (including consent decrees
and administrative orders) relating to the public health and safety and
protection of the environment, including those governing the use, handling,
storage, transportation and disposal or remediation of hazardous substances.

“Equity Consideration” shall have the meaning given to such term in Section 2.5.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as

amended.

“Financial Statements” shall have the meaning given to such term in
Section 3.9(a) hereof.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America, consistently applied.

“Governmental Authority” shall mean (i) any nation, state, county, city or other
jurisdiction of any nature, (ii) any federal, state, local, municipal, foreign
or other government (or any department, agency, or political subdivision
thereof), (iii) any governmental or quasi-governmental authority of any nature,
or (iv) any body exercising executive, legislative, judicial, regulatory or
administrative actions of or pertaining to government.

“Halo Financial Statements” have the meaning given to such term in Section 4.10.

“Indebtedness” shall mean (i) any liability for borrowed money, (ii) any
liability arising from a guarantee of another Person’s borrowed money, (iii) a
promissory note or similar instrument of indebtedness, and (iv) any liability
for the payment of purchase price from the acquisition of the Company, or past
acquisitions of other businesses by the Company.

“Indemnitee” shall have the meaning given to such term in Section 6.2(c) hereof.

“Indemnitor” shall have the meaning given to such term in Section 6.2(c) hereof.

“Intellectual Property” shall mean (i) any and all trademarks, service marks,
trade names, mask works, copyrights and patents (including registrations,
licenses, and applications pertaining thereto) owned by or licensed to the
Company, and (ii) any and all trade secrets, discoveries, inventions, know-how
and any and all other intellectual property rights owned by or licensed to the
Company that are used by the Company, other than standard licenses to use
ordinary, commercially available software and systems.

“knowledge of Seller”, “to Seller’s knowledge” and any similar phrase shall mean
the actual knowledge of Rick Bigelow, Christian Ruth, Adam Cooper, Jason Farber
and Dan Krasner.

“Laws” shall mean any and all case law, common law, and any and all federal,
state, local or foreign laws, statutes, rules, regulations, executive orders,
codes or ordinances enacted, adopted, issued or promulgated by any Governmental
Authority.

“Leased Real Property” shall have the meaning given to such term in
Section 3.11.

“Leases” shall mean all leases, subleases, licenses and other lease agreements,
together with all amendments, supplements and nondisturbance agreements
pertaining thereto, to which the Company is a party and pursuant to which the
Company leases, subleases or licenses any real property.

“Material Adverse Effect” shall mean any event, change, circumstance or effect
that has, or is reasonably likely to have, a material adverse effect on the
business, operations, financial condition, taken as a whole, of the Company,
other than any event, change, circumstance or effect relating (i) to the United
States economy in general, or the economy of any foreign country in general in
which the Company participates, (ii) in general to the industries in which the
Company operates and not specifically relating to the Company, (iii) financial,
banking, or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (iv) to the announcement of
the Agreement or any transactions contemplated hereunder, the fulfillment of the
parties’ obligations hereunder or the consummation of the transactions
contemplated by this Agreement, or (v) to any outbreak or escalation of
hostilities or act of terrorism involving the United States or any declaration
of war by the U.S. Congress.

“Material Contracts” shall have the meaning given to such term in
Section 3.12(a).

“Merger” shall have the meaning given to such term in Recital C.

“Merger Consideration” shall have the meaning given to such term in Section 2.5.

“Merger Sub” shall have the meaning given to such term in the Preamble.

“Most Recent Balance Sheet” shall have the meaning given to such term in Section
3.9(a).

“Note” shall have the meaning given to such term in Section 2.6.

“Obligations” means any Indebtedness or other obligation of any nature, whether
secured, unsecured, recourse, nonrecourse, liquidated, unliquidated, accrued,
absolute, fixed, contingent, ascertained, unascertained, known, unknown or
otherwise.

“Ordinary Course” means the ordinary course of Business of the Company
consistent with past custom and practice (including with respect to quantity and
frequency).

“Pension Plan” shall mean other than any obligations pursuant to any Laws, any
“employee pension benefit plan,” as defined in Section 3(2) of ERISA (including
any “multiemployer plan,” as defined in Section 3(37) of ERISA), which the
Company sponsors or to which the Company contributes or is required to
contribute, or under which the Company may incur any liability.

“Permits” shall mean all franchises, permits, licenses, qualifications,
rights-of-way, easements, municipal and other approvals, authorizations, orders,
consents and other rights from, and filings with, any Governmental Authority.

“Permitted Encumbrances” shall mean (i) tax liens with respect to taxes not yet
due and payable or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP, consistently applied; (ii) deposits or pledges made in
connection with, or to secure payment of, utilities or similar services,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations; (iii) purchase money security interests in any property
acquired by the Company; (iv) interests or title of a lessor under any Lease;
(v) mechanics’, materialmen’s or contractors’ liens or encumbrances or any
similar lien or restriction for amounts not yet due and payable or which are
being contested in good faith; (vi) easements, rights-of-way, restrictions and
other similar charges and encumbrances not interfering with the Ordinary Course
or materially detracting from the value of the assets of the Company; and
(vii) source code escrows granted in favor of certain customers.

“Person” means an individual, a partnership (general or limited), a corporation,
an association, a limited liability company, a joint stock company, a trust, an
estate, a joint venture or an unincorporated organization.

“Pre-Closing Tax Period” shall have the meaning given to such term in
Section 7.1. hereof

“Proceeding” shall mean any demand, claim, suit, action, litigation,
investigation, audit, arbitration, administrative hearing or other proceeding of
any nature.

“Purchaser” shall have the meaning given to such term in the Preamble to this
Agreement.

“Purchaser Schedules” shall have the meaning given to such term in Article 4.

“Purchaser’s 401(k) Plan” shall have the meaning given to such term in
Section 5.4(b) hereof.

“Purchaser’s FSA” shall have the meaning given to such term in Section 5.4(c)
hereof.

“Purchaser Sponsored Plan” shall have the meaning given to such term in
Section 5.4(a) hereof.

“Registration Rights Agreement” shall mean the agreement of the Purchaser to
register the Common Stock issuable upon conversion of the Series D Preferred
Stock in a form to be agreed upon by the Purchaser and the Seller, each acting
reasonably.

“Representative” shall mean any officer, director, principal, shareholder,
partner, member, attorney, accountant, advisor, agent, trustee, employee or
other representative of a party.

“SEC” shall have the meaning given to such term in Section 4.10.

“SEC Documents” shall have the meaning given to such term in Section 4.10.

“Seller” shall have the meaning given to such term in the Preamble.

“Seller’s 401(k) Plan” shall have the meaning given to such term in
Section 5.4(b) hereof.

“Seller’s FSA” shall have the meaning given to such term in Section 5.4(c)
hereof.

“Senior Credit Warrants” shall have the meaning given to such term in
Section 4.9.

“Series D Certificate of Designation” means the Purchaser’s Certificate of
Designation, Preferences and Rights in the form to be agreed upon between
Purchaser and Seller, each acting reasonably, prior to the Closing.

“Series D Preferred Stock” means shares of Purchaser’s preferred stock
designated as Series D Preferred Stock and having such other preferences and
rights as is set forth in the Series D Certificate of Designation

“Stock” shall have the meaning given to such term in Recital A.

“Subordinated Note Payment” shall have the meaning given to such term in
Section 2.6.

“Tax(es)” shall mean all taxes, charges, fees, levies, duties, imposts or other
assessments or charges imposed by and required to be paid to any Governmental
Authority, including, without limitation, income, excise, property, sales, use,
transfer, gains, ad valorem or value added, stamp, payroll, windfall, profits,
gross receipts, employment, withholding, social security, workers’ compensation,
unemployment compensation, documentation, license, registration, customs duties,
tariffs, net worth and franchise taxes (including any interest, penalties or
additions attributable to or imposed on or with respect to any such assessment)
and any estimated payments or estimated taxes.

“Tax Audit” shall have the meaning given to such term in Section 7.4 hereof.

“Tax Return” shall mean any return, report, information return or other similar
document or statement (including any related or supporting information) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws, regulations or administrative requirements relating to any Tax, including,
without limitation, any information, return, claim for refund, amended return or
declaration of estimated Tax and all federal, state, local and foreign returns,
reports and similar statements.

“4Horsemen Purchase Agreement” shall mean that certain Stock Purchase Agreement,
dated of even date herewith, between Purchaser, Seller, EnergyTRACS Acquisition
Corp. and Milgo Holdings, LLC.

“Third Party Reimbursement” shall have the meaning given to such term in
Section 6.5 hereof.

ARTICLE 2
MERGER

2.1 Closing. The consummation of the Merger (the “Closing”) shall take place on
September 30, 2005 (such date, the “Closing Date”) provided that (i)
commensurate with the Closing, the transactions contemplated by the 4Horsemen
Purchase Agreement shall be consummated and (ii) as of such date, the conditions
set forth in Section 8.1 (with respect to Purchaser’s obligation to Close) and
Section 8.2 (with respect to Sellers’ obligations to Close) shall have been
satisfied and (iii) Purchaser shall have filed and caused to become effective
the Series D Certificate of Designation with the Nevada Secretary of State. On
or immediately following the Closing, the parties hereto shall cause the Merger
to be consummated by filing articles or certificates of merger as contemplated
by the CCC in the form of Exhibit A attached hereto (the “Certificates of
Merger”), together with any required related certificates, with the Secretary of
State of the State of California, in such form as required by, and executed in
accordance with the relevant provisions of, the CCC (the time of such filing
being the “Effective Time”).

2.2 Merger. At the Effective Time, and subject to and upon the terms and
conditions of this Agreement and the CCC, the Company shall be merged with and
into the Merger Sub, the separate existence of the Company shall cease, and the
Merger Sub shall continue as the surviving corporation. The Merger Sub as the
surviving corporation after the Merger is hereinafter referred to as the
“Surviving Corporation.”

2.3 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement, the Certificates of Merger and the applicable
provisions of the CCC. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time all the property, rights, privileges,
powers and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.

2.4 Certificate of Incorporation.

(a) Certificate of Incorporation. At the Effective Time, the Certificate of
Incorporation of the Merger Sub as in effect immediately prior to the Effective
Time, as amended and restated to be in the form attached to the Certificate of
Merger, shall be the Certificate of Incorporation of the Surviving Corporation,
until thereafter amended in accordance with the CCC and such Certificate of
Incorporation.

(b) Bylaws. At Effective Time, the Bylaws of Merger Sub, as in effect
immediately prior to the Effective Time, shall be the Bylaws of Merger Sub until
thereafter amended in accordance with the CCC, the Certificate of Incorporation
of the Surviving Corporation and such Bylaws.

(c) Directors. The board of directors and officers of Merger Sub immediately
prior to the Effective Time shall be the initial board of directors and officers
of Merger Sub, each such director and officer to hold office in accordance with
the Certificate of Incorporation and Bylaws of the Surviving Corporation.

2.5 Merger Consideration. The aggregate consideration payable pursuant to the
Merger to the holder of the Stock shall consist of (a) $5,500,000 in cash
payable at Closing (the “Cash Consideration”), (b) that number of shares of
Series D Preferred Stock as shall be obtained by dividing $6,750,000 by a
divisor to be agreed upon by Purchaser and Seller, each acting reasonably and in
a manner consistent with the discussions held between them prior to the date
hereof (the “Equity Consideration”), and (c) $1,750,000 payable no later than
March 31, 2006 (the “Note Payment”). Such Cash Consideration, Equity
Consideration and the Note Payment shall in the aggregate be referred to as the
“Merger Consideration”.

2.6 Conversion of the Stock; Merger Sub Shares.

(a) Conversion of Shares. All shares of Stock outstanding as of the Effective
Time shall, by virtue of the Merger and without any action on the part of the
holder thereof, automatically be converted into the Cash Consideration, the
Equity Consideration and the right to receive the Note Payment. Purchaser’s
obligation to make the Note Payment shall be represented by delivery to Seller
of a promissory note to be agreed upon by Purchaser and Seller, each acting
reasonably, prior to the Closing (the “Note”).

(b) Treasury Shares. Each share of capital stock held in the Company’s treasury
as of the Effective Time, if any, shall, by virtue of the Merger, be canceled
without payment of any consideration therefor.

(c) Merger Sub Share. Each share of Merger Sub issued and outstanding as of the
Effective Time shall, by virtue of the Merger and without any action on the part
of the holder thereof, automatically be converted into one fully paid and
nonassessable share of the Surviving Corporation.

2.7 Exchange of Certificates.

(a) At the Closing, certificates representing the Stock shall be canceled in
exchange for the Merger Consideration.

(b) No Fractional Securities. No fractional shares of Series D Preferred Stock
shall be issuable in the Merger. In lieu of any such fractional shares, Seller
shall be entitled to receive the next whole share of Series D Preferred Stock
rounding up to if such fraction is 0.5 or greater or down if such fraction is
less than 0.5.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the disclosure schedules (“Schedules”) delivered by
Seller to Purchaser upon execution of this Agreement or pursuant to Section 5.11
(referencing the applicable section of this Article 3), Seller represents and
warrants to Purchaser as follows:

3.1 Organization and Existence. The Company is a corporation, duly incorporated,
validly existing and in good standing under the laws of the state of California.
The Company has all requisite power and authority to own and operate the
Business and to carry on the Business as presently conducted. The Company is
qualified or licensed to do business in each jurisdiction in which the conduct
of the Business or ownership of its properties make such qualification
necessary, except for such jurisdictions in which the failure to be so duly
qualified or licensed would not have a Material Adverse Effect. Schedule 3.1
lists: (i) the employer identification number for the Company; (ii) all legal
names used by the Company and its predecessors, if any, in the last three
(3) years; (iii) all entities merged with or into the Company or its respective
predecessors, if any, in the last three (3) years; and (iv) the address for each
location at which the Company has an office or otherwise has any material assets
(other than Employees working out of their homes). Accurate and complete copies
of the articles of incorporation and bylaws, each as amended to date, have been
made available to Purchaser.

3.2 Authorization. Each of Seller and the Company has the requisite power and
authority to enter into this Agreement, to perform its obligations hereunder,
and to consummate the transactions contemplated hereby. The execution, delivery
and performance of this Agreement by Seller and the Company have been duly
authorized by all necessary action on the part of Seller and the Company.

3.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by Seller and the Company. This Agreement
constitutes a legal, valid and binding agreement of Seller and the Company,
enforceable against Seller and the Company in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

3.4 Capitalization; Title to the Stock.

(a) (i) The Stock is owned, of record and beneficially, as of the date hereof
and the Closing, by Seller, and represents the only outstanding stock, stock
appreciation rights, phantom stock rights, profit participation rights or any
other economic, voting, ownership or any other type of direct or indirect equity
interest in the Company. As of the date hereof and Closing, there are no
securities in the Company other than the Stock.

(b) The bylaws and articles of incorporation of the Company do not impose upon
any holder of the Stock any obligation to make capital contribution commitments
to the Company. As of the Closing Date, the Stock will be held by Seller free
and clear of all Encumbrances, other than those arising under applicable state
or Federal securities laws.

(c) As of the Closing, Seller is not subject to any restrictions on transfer,
rights of first refusal or other restrictions or obligations relating to the
Stock. As of the Closing Date, there will be no outstanding subscription,
option, warrant, call right, preemptive right or other agreement or commitment
obligating the Company to issue, sell, deliver or transfer (including any right
of conversion or exchange under any outstanding security or other instrument)
any economic, voting, ownership or any other type of membership or other
interest or security in the Company, other than pursuant to any actions taken by
on behalf of Purchaser or its affiliates. Schedule 3.4 sets forth a list of the
officers and directors of the Company.

3.5 Subsidiaries and Joint Ventures.

(a) The Company does not have any subsidiaries.

(b) As of the date hereof and Closing, the Company is not a partner in any
general or limited partnership, a member of any limited liability company, an
equity owner of any entity or a party to any joint venture with any other
Person.

3.6 No Conflict or Violation; Consents. Neither the execution and delivery of
this Agreement by Seller or the Company nor the consummation of the transactions
contemplated hereby, will result in (i) a violation of, or a conflict with, the
organizational documents of Seller or the Company; (ii) a violation by Seller or
the Company of any applicable Law; (iii) a violation by Seller or the Company of
any order, judgment, writ, injunction, decree or award to which Seller or the
Company is a party or by which Seller or the Company is bound or affected;
(iv) a breach of or cause a default under, or result in the termination of, or
accelerate the performance of, or create in favor of any Person other than the
Company a right of termination or consent under, any Material Contract; or
(v) an imposition of an Encumbrance on the Stock or the assets of the Company.

3.7 Governmental Consents and Approvals. Except to the extent that the absence
thereof would not have a Material Adverse Effect, no Permit, approval, consent
or authorization of, or declaration, filing, application, transfer or
registration with, any Governmental Authority is required to be made or obtained
by Seller or the Company by virtue of the execution, delivery or performance of
this Agreement or the consummation of the transactions contemplated hereby in
order to enable Purchaser to own the Stock and to permit the Surviving
Corporation to continue the lawful operation of the Business following the
Closing Date in substantially the same manner as it is presently conducted by
the Company.

3.8 Pending Litigation. Schedule 3.8 sets forth a complete and correct list of
all pending Actions and, to the knowledge of Seller, any Actions threatened
against the Company, or which have been initiated by the Company, or which would
affect the ability of Seller to consummate the sale of the Stock.

3.9 Financial Information.

(a) Financial Statements. Seller has furnished to Purchaser copies of (i) the
Company’s unaudited balance sheet as of December 31, 2004, and the related
statements of income for the fiscal year then ended, (ii) the Company’s
unaudited balance sheet as of December 31, 2003 and the related consolidated
statements of income for the fiscal year then ended and (iii) the Company’s
balance sheet as of June 30, 2005 (the “Most Recent Balance Sheet”) and the
related statement of income for the six months then ended (the “Financial
Statements”). Except as set forth on Schedule 3.9(a), the Financial Statements
have been prepared in accordance with GAAP on a consistent basis during the
respective periods, fairly present in all material respects the financial
condition of the Company at the respective dates thereof and the results of
operations of the Company for the respective periods covered by the statements
of income contained therein, and are correct and complete in all material
respects.

(b) Indebtedness. As of the Closing Date, the Company will not have any
outstanding Indebtedness.

(c) Undisclosed Liabilities. The Company does not have any Obligations except
(i) liabilities which are reflected and properly reserved against in the Most
Recent Balance Sheet, (ii) liabilities incurred in the Ordinary Course since the
Most Recent Balance Sheet date, (iii) liabilities arising under any of the
Contracts, (iv) liabilities which are not required to be reflected on a balance
sheet prepared in accordance with GAAP.

(d) Inter-company Assets and Liabilities. As of the Closing Date, all non-trade
payable inter-company accounts receivable, accounts payable and accrued
inter-company expenses between the Company, on the one hand, and the Seller and
its affiliates, on the other hand, shall have been paid or otherwise
extinguished and there will be no non-trade inter-company assets or liabilities.

(e) Controls. The Company maintains a reasonable process or procedure under
which management of the Company is aware of or authorizes material transactions
of the Company such that such transactions may be recorded on the quarterly and
annual financial reports of the Company in accordance with GAAP.

3.10 Absence of Certain Changes. Since the Most Recent Balance Sheet, there has
been no Material Adverse Effect. In addition, since the Most Recent Balance
Sheet, the Company has operated in the Ordinary Course and has not, with a view
to the anticipated sale of the Company, (i) sought to extend the time of payment
of any payables in a manner inconsistent with the Ordinary Course, (ii) sought
to advance the collection of receivables in a manner inconsistent with the
Ordinary Course, or (iii) offered any material discounts on any receivables or
extended maintenance agreement outside the Ordinary Course. Without limiting the
generality of the foregoing, since the Most Recent Balance Sheet the Company has
not:

(a) sold, assigned, licensed, leased, transferred, disposed of, or agreed to
sell, assign, license, lease, transfer or dispose of, any asset other than in
the Ordinary Course;

(b) acquired any equity interests in any other Persons, acquired any material
assets, except in the Ordinary Course, nor acquired or merged with any other
business or Person;

(c) incurred or created any Encumbrances on any of its assets, other than
Permitted Encumbrances;

(d) suffered the destruction, damage or other loss (whether or not covered by
insurance) of any assets or property material to the conduct of the Business;

(e) increased the salary or other compensation payable or to become payable to
any employee of the Company (“Employees”) or obligated itself to pay any bonus
or other additional salary or compensation to any Employee in each case other
than in the Ordinary Course;

(f) other than with respect to at-will Employees, entered into any employment
Contract or collective bargaining Contract, or modified the terms of any
existing such Contract, or made any other change in employment terms for any
Employees outside of the Ordinary Course;

(g) adopted, amended, modified, or terminated any Employee Benefit Plan;

(h) made any loan to, or entered into any other transaction with, any Employees,
other than the hiring of at-will Employees in the Ordinary Course;

(i) waived, amended, modified, terminated or canceled any Material Contract or
material right, nor has any third party taken any such action with respect to
any Material Contracts;

(j) suffered any disposition or lapse of any owned Intellectual Property,
including, without limitation, the expiration of any applications for
registration of any owned Intellectual Property rights;

(k) licensed any Intellectual Property, other than to end users, customers or
distributors in the Ordinary Course;

(l) made any material capital expenditures;

(m) made any investment in, or any loan to, any other Person;

(n) created, incurred, assumed, or guaranteed any Indebtedness;

(o) terminated the services of any key Employee without cause;

(p) made any non-cash dividend or non-cash distribution to any holder of the
Stock;

(r) issued any new equity securities;

(s) made any change in the accounting policies of the Company, other than as
required in accordance with law or GAAP.

(t) entered into any Contract to take any action, or permit any occurrence,
described above.

3.11 Real Property. Schedule 3.11 sets forth a complete and correct list of all
real property leased by the Company (“Leased Real Property”). The Company has
not subleased or otherwise granted any other Person a right to use any real
property. The Company does not own any fee interest in any real property. To
Seller’s knowledge, no Proceedings are pending which would affect or pertain to
the zoning or use of any of the material Leased Real Property.

3.12 Material Contracts.

(a) Schedule 3.12(a) sets forth a complete list of the following Contracts (the
“Material Contracts”): all (i) agreements for Indebtedness to which the Company
is a party and which will not be terminated at or prior to Closing;
(ii) agreements or commitments to make material capital expenditures;
(iii) agreements to sell, lease or otherwise dispose of any material assets or
properties of the Company, other than in the Ordinary Course; (iv) agreements
limiting the freedom of the Company to compete in any line of business or in any
geographic area or with any Person; (v) Leases; (vi) joint venture agreements
and partnership agreements to which the Company is a party; (vii) any license
from a third party for Intellectual Property, other than shrink wrapped software
that is generally available in the commercial markets, such as word processing
programs; (viii) Contracts involving the Company’s investment in, or any loan
to, any other Person; (ix) other than with respect to at-will Employees,
employment agreements or loan agreements with any Employees; (x) Contracts that
involve payments or receipts of either (A) more than $50,000 annually or (B)
$200,000 in the aggregate in future payments or receipts over the life of such
Contract; (xi) any Contract between the Company, on the one hand, and Seller or
an affiliate of Seller (other than a Company), on the other hand,
(xii) contracts relating to commission arrangements with others,
(xiii) consulting contracts or severance agreements, (xiv) capital leases (as
determined in accordance with GAAP), and (xv) any Contract with Federal, state
or local government or any agency or department thereof that involve receipts of
more than $150,000 annually. All Material Contracts that have been provided to
Buyer are accurate and complete copies.

(b) Each Material Contract is valid, binding and enforceable against the Company
in accordance with its terms, except that such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other laws, now or hereafter in effect, relating to or limiting creditors’
rights generally, and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity). To the
knowledge of Seller, each Material Contract is valid, binding and enforceable
against the other parties thereto, in accordance with its terms. The Company is
not in default, violation or breach in any material respect under any Material
Contract, and no event has occurred which with notice or lapse of time would
constitute a material breach or default, or permit termination, modification, or
acceleration, under such Material Contract. Except as disclosed on
Schedule 3.12(b), each Material Contract shall be in full force and effect
without penalty in accordance with its terms immediately following the
consummation of the transaction contemplated hereby.

3.13 Intellectual Property.

(a) Schedule 3.13(a) sets forth a complete and correct list of all products or
services offered by the Companies (other than those that form an immaterial
portion of the Business) as well as patents, patent applications, registered
trademarks, registered service marks, and registered copyrights, and all
applications for registration included in the registered Intellectual Property
filed by or held in the name of the Company.

(b) (i) Without expansion of the representations and warranties made in this
subjection (b)(ii) and (b)(iii), all right, title and interest in and to the
Intellectual Property is either owned by the Company free and clear of all
Encumbrances, other than Permitted Encumbrances, or is licensed by the Company
from a third party unaffiliated with Seller pursuant to a written license,
(ii) no claims have been made or, to the knowledge of Seller, threatened
(including by way of a demand letter), to Seller or the Company by any Person,
and to the knowledge of Seller, there are no grounds for any Person to claim
that (A) the Company does not own or have the right to use, as applicable, any
material Intellectual Property used in the Business, (B) the operation of the
Business of the Company as presently conducted is infringing, misappropriating
or otherwise violating the intellectual property rights of any Person, or
(C) the Intellectual Property purported to be owned by the Company infringes,
misappropriates or otherwise violates the intellectual property rights of any
third party or is invalid or unenforceable, and (iii) to the knowledge of
Seller, the Company is not infringing, misappropriating or otherwise violating,
or has infringed, misappropriated or otherwise violated any intellectual
property rights of any other Person. To Seller’s knowledge, the Company has
taken reasonable and customary steps to safeguard and maintain the secrecy and
confidentiality of the Intellectual Property.

(c) To the knowledge of Seller, no Person is currently infringing or otherwise
violating the Company’s rights in any owned Intellectual Property.

(d) The registrations with respect to the registered Intellectual Property owned
by the Company set forth on Schedule 3.13(a) (other than those trademarks
designated “Inactive Marks” or “Trademark Applications”) are complete and
accurate and are in full force and effect.

3.14 Employees. There is no labor strike, dispute, slowdown, or stoppage pending
or, to the knowledge of Seller, threatened against the Company. Neither Seller
nor the Company is party to or bound by any collective bargaining agreement with
respect to any Employees. To the knowledge of Seller, no certification question
or organizational drive exists or has existed within the past two (2) years with
respect to Employees. There is no unfair labor practice, charge or complaint of
discrimination (including discrimination based upon sex, age, marital status,
race, national origin, sexual preference, handicap or veteran status) or any
other matter against or involving the Company pending or, to the knowledge of
Seller, threatened before the National Labor Relations Board, the Equal
Employment Opportunity Commission or any other Governmental Authority pertaining
to or involving Employees. Except as required by any Law, the Company has not
entered into any severance Contract or similar arrangement in respect of any
Employee that will result in any obligation (absolute or contingent) of the
Company to make any payment to any Employee following termination of employment
or upon consummation of the transactions contemplated by this Agreement.
Schedule 3.14(b) lists the names of all current Employees as of the date of this
Agreement. Seller has provided a list to Purchaser that contains the current
base salary or hourly wage rate and the 2004 bonuses and commissions of all
Employees.

The Company is in compliance in all material respects with all applicable Laws
relating to employment practices. The Company has made available to Purchaser
accurate and complete copies of all current and existing employee manuals and
handbooks.

3.15 Employee Benefits. Schedule 3.15 sets forth a complete and correct list of
all Employee Benefit Plans of the Company. Each such Employee Benefit Plan
complies in all material respects with the provisions of and has been
administered in compliance with the provisions of ERISA and all other applicable
Laws. Without limiting the generality of the foregoing, no “prohibited
transaction” (as such term is defined in Section 4975 of the Code, or in Part 4
of Subtitle B of Title I of ERISA) has occurred with respect to any such
Employee Benefit Plan that could result in the imposition of material Taxes or
penalties on the Company, and neither Seller nor the Company has failed to make
any contribution to, or to make any payment under, any such Employee Benefit
Plan that it was required to make prior to Closing pursuant to the terms of such
Employee Benefit Plan or pursuant to applicable Law that could result in any
material liability to the Company. To the extent that the Company or its
affiliates have accrued or reserved for any contribution or payment under any
such Employment Benefit Plan in the Financial Statement or the Most Recent
Balance Sheet it shall be not be deemed a breach of the representations set
forth in this Section.

3.16 Taxes. (i) All Tax Returns relating to the Company that are required by Law
to be filed have been duly filed on a timely basis, (ii) all amounts set forth
thereon have been paid in full and all such Tax Returns are correct and complete
in all material respects, (iii) the Company has not waived or has been requested
to waive any statute of limitations in respect of Taxes, (iv) there are no
pending or threatened Actions for the assessment or collection of Taxes that
relate to the activities or income of the Company, (v) there are no liens for
Taxes upon the assets of the Company other than liens for Taxes not yet due and
payable or being contested in good faith, (vi) all material Taxes which the
Company is required by Law to withhold or to collect for payment have been duly
withheld and collected, and have been paid or accrued, reserved against and
entered on their respective books and records in accordance with GAAP and
(vii) all material Tax deficiencies of the Company determined as a result of any
past completed audit have been satisfied. There are no Tax-sharing agreements or
similar arrangements (including indemnity arrangements) with respect to or
involving the Company. The Company has properly requested, received and retained
all necessary sales tax exemption certificates.

3.17 Compliance with Law. The Company currently conducts the Business in
compliance in all material respects with all Laws applicable to the conduct of
the Business. Neither Seller nor the Company has received any written notice
from, nor does Seller have any knowledge that, any Governmental Authority or
other Person is claiming or threatening to claim any violation or potential
violation of any Law with respect to the Company.

3.18 Permits. The Company holds all material Permits necessary for the lawful
operation of the Business as presently conducted, and all such Permits are in
full force and effect.

3.19 Insurance. Schedule 3.19 contains an accurate list of all policies of
insurance in effect on the date hereof relating to the Company. All such
policies are valid, outstanding and enforceable. The Company has not received
notice of any actual or threatened modification or cancellation of any such
insurance.

3.20 Brokers and Finders. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of Seller or the Company in such manner as to
give rise to any claim against Purchaser or the Company, for any brokerage or
finders’ commission, fee or similar compensation.

3.21 Accounts Receivable. The accounts and notes receivable reflected in the
Most Recent Balance Sheet of the Company are recorded in accordance with GAAP,
and the accounts and notes receivable after the date of the Most Recent Balance
Sheet arose from bona fide transactions, including sales of goods or services
rendered. All reserves for bad debt shown on the Most Recent Balance Sheet of
the Company are reflected properly in accordance with GAAP.

3.22 Customers. Schedule 3.22 sets forth a complete and accurate list of the
names of the ten customers who purchased from the Company the greatest dollar
volume of products or services during the Company’s last fiscal year, showing
the approximate total billings in United States dollars to each such customer
during such fiscal year. The Company has not received any written communication
from any customer named on Schedule 3.22 of any intention to return, terminate
or materially reduce purchases from the Company.

3.23 Bank Accounts. Set forth on Schedule 3.23 is a complete list of each bank,
brokerage or similar account of the Company and the names of all officers or
employees of the Company who are authorized to make withdrawals therefrom or
dispositions.

3.24 Books and Records. The business accounting and operating records of the
Company have been maintained in accordance with generally accepted industry
practice.

3.25 Environmental Matters. The Company is operating in compliance in all
material respects with applicable Environmental Laws in respect to the Leased
Real Property. The Company has not received any notice in the last three years
from any Governmental Authority in connection with environmental issues arising
out of or relating to the Leased Real Properties. There are no pending civil,
criminal or administrative proceedings against the Company under any
Environmental Laws arising out of or relating to the condition of any of the
Leased Real Properties or the Company’s activities thereon.

3.26 No Other Agreements to Sell the Company or the Stock. Seller does not have
any Contract with any other Person to sell all or a majority of the Stock or all
or substantially all of the assets of the Company or to effect any merger,
consolidation or other reorganization of the Company or to enter into any
agreement with respect thereto, except pursuant to this Agreement.

3.27 Investment Intent. Seller is acquiring the Series D Preferred Stock and the
Common Stock issuable upon conversion thereof for its own account for investment
and not with a view to, or for sale in connection with, any distribution
thereof. Seller is an “accredited investor” as defined in Rule 501(a) of
Regulation D of the Securities Act of 1933, as amended. Seller understands and
agrees that it may not sell, dispose, transfer, pledge, hypothecate or otherwise
dispose of any of the Series D Preferred Stock or any of the Common Stock
issuable upon conversion thereof (i) without registration under the Securities
Act of 1933, as amended, except pursuant to an exemption from such registration
available under such Act and (ii) except in accordance with any applicable
provisions of state and local securities Laws.

3.28 Questionable Payments. To the knowledge of Seller, none of the executives,
officers, or employees of the Company (when acting in such capacity or otherwise
on behalf of the Company): (i) has used or is using any corporate funds for
illegal contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (ii) has used or is using any corporate funds for any
direct or indirect unlawful payments to any foreign or domestic government
officials or employees; (iii) has violated or is violating any provision of the
Foreign Corrupt Practices Act of 1977; (iv) has established or maintained, or is
maintaining, any unlawful fund of corporate monies or other corporate
properties; or (v) has made any bribe, payoff, kickback or other unlawful
payment.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as set forth in the disclosure schedules (the “Purchaser Schedules”)
delivered by Purchaser to Seller upon execution of this Agreement or pursuant to
Section 5.11 (referencing the applicable section of this Article 4), Purchaser
represents and warrants to Seller as follows:

4.1 Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the Laws of Nevada. Merger Sub is a corporation, duly
organized, validly existing and in good standing under the Laws of California.

4.2 Authorization. Purchaser has the requisite power and authority to enter into
this Agreement, the Note, to file the Series D Certificate of Designation and to
enter into the Registration Rights Agreement, to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby, including the issuance of the Series D Preferred Stock and the
Common Stock issuable upon conversion of the Series D Preferred Stock. The
execution, delivery and performance by Purchaser of this Agreement, the Note,
the Series D Certificate of Designation and the Registration Rights Agreement
have been duly authorized by all necessary action on the part of Purchaser.
Merger Sub has the requisite power and authority to enter into this Agreement,
to perform its obligations hereunder, and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Merger Sub of
this Agreement have been duly authorized by all necessary action on the part of
Merger Sub.

4.3 Due Execution and Delivery; Binding Obligations. This Agreement, the
Registration Rights Agreement, the Note and the Series D Certificate of
Designation have been duly executed and delivered by Purchaser and constitute
legal, valid and binding agreements of Purchaser, enforceable in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or similar Laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability. This Agreement has been duly executed and delivered by Merger
Sub and constitutes a legal, valid and binding agreement of Merger Sub,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium or
similar Laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

4.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement, the Registration Rights Agreement, the Note or the Series D
Certificate of Designation by Purchaser nor the consummation of the transactions
contemplated hereby and thereby, including the issuance of the Series D
Preferred Stock and the Common Stock issuable upon conversion of the Series D
Preferred Stock will result in (i) a violation of, or a conflict with, the
organizational documents of Purchaser; (ii) a violation by Purchaser of any
applicable Law; (iii) a violation by Purchaser of any order, judgment, writ,
injunction, decree or award to which Purchaser is a party or by which Purchaser
is bound or affected; (iv) a breach of or cause a default under, or result in
the termination of, or accelerate the performance of, or create in favor of any
Person other than Purchaser a right of termination or consent under, any
material Contract to which Purchaser is a party; or (v) an imposition of an
Encumbrance on the Series D Preferred Stock or the Common Stock.

4.5 Consents and Approvals. No consent, permit, approval or authorization of, or
declaration, filing, application, transfer or registration with, any
Governmental Authority, or any other Person is required to be made or obtained
by Purchaser by virtue of the execution, delivery or performance of this
Agreement, the Note, the Registration Rights Agreement or the Series D
Certificate of Designation.

4.6 Brokers and Finders. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of Purchaser in such manner as to give rise to
any claim against

Seller or the Company for any brokerage or finders’ commission, fee or similar
compensation.

4.7 Investment Intent. Purchaser is acquiring the Stock for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof. Purchaser is an “accredited investor” as defined in Rule
501(a) of Regulation D of the Securities Act of 1933, as amended (the “Act”).
Purchaser understands and agrees that it may not sell, dispose, transfer,
pledge, hypothecate or otherwise dispose of any of the Stock (i) without
registration under the Act, except pursuant to an exemption from such
registration available under such Act and (ii) except in accordance with any
applicable provisions of state and local securities Laws.

4.8 Investigation by Purchaser. Purchaser acknowledges that it has been provided
with access to such information concerning the Company as it has requested and
has deemed necessary and appropriate to permit it to conduct such review to its
satisfaction.

4.9. Capital Structure. As of June 30, 2005, the authorized capital stock of
Purchaser consists only of: 150,000,000 shares of Common Stock, of which
3,110,800 shares were issued and outstanding; 16,000,000 shares of Series C
Preferred Stock, 14,193,095 shares of which are issued and outstanding; and
outstanding options and warrants to purchase 22,285,971 shares of Common Stock
and there are no other authorized shares of any class authorized, issued or
outstanding. In addition, outstanding convertible subordinated notes are
convertible into 2,500,000 shares of Common Stock and warrants to purchase
Common Stock were issued in connection with the Purchaser’s senior credit
facility entered into on August 2, 2005 (the “Senior Credit Warrants”). Assuming
an additional drawdown of $15.0 million under such credit facility in connection
with the transactions contemplated by this Agreement and the 4Horsemen Purchase
Agreement, there will be in the aggregate 2,065,505 shares of Common Stock
issuable upon exercise of the Senior Credit Warrants at a strike price of $.01
per warrant share. Other than the convertible instruments described above, no
person has any phantom rights, options, warrants or other equity interest or
instrument convertible into any equity interest in Purchaser or otherwise has
any right to acquire any equity interest or any instrument convertible into any
equity interest in Purchaser. All of the issued and outstanding shares of
Purchaser’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights and were issued in full
compliance with applicable state and Federal securities law and any rights of
third parties. The Equity Consideration and the Common Stock issuable upon
conversion of the Series D Preferred Stock, will be, when issued, duly
authorized, validly issued, fully paid, nonassessable, free of preemptive rights
and issued in accordance with applicable state and Federal securities laws and
any rights of third parties, free and clear of all Encumbrances. Other than as
listed on Schedule 4.10, there are no voting agreements, buy-sell agreements,
options or rights of first purchase agreements or other agreement of any kind
among Purchaser and any of the security holders of Purchaser relating to the
securities of Purchaser held by them. Other than as listed on Schedule 4.10, no
Person has the right to require Purchaser to register any securities of
Purchaser under the Act. The issuance and sale of the Equity Consideration
hereunder will not obligate Purchaser to issue shares or other securities to any
other Person (other than Seller) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.
Purchaser has reserved a sufficient number of shares of capital stock for
issuance upon conversion of the Series D Preferred Stock. The offer and sale of
the Equity Consideration to Seller as contemplated hereby is exempt from the
registration requirements of the Act, subject to the accuracy of Seller’s
warranties hereunder.

4.10 SEC Documents/Purchaser Financial Statements. Purchaser has furnished or
made available to Seller true and complete copies of all reports or registration
statements filed by it with the U.S. Securities and Exchange Commission (the
“SEC”) since January 1, 2004, all in the form so filed (all of the foregoing
being collectively referred to herein as the “SEC Documents”). As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Act or the Securities Exchange Act of 1934, as
amended, as the case may be, and none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected by a document subsequently filed with the SEC. The consolidated
financial statements of Purchaser, including the notes thereto, included in the
SEC Documents (the “Halo Financial Statements”) have been prepared in accordance
with GAAP consistently applied (except as may be indicated in the notes thereto
or, in the case of unaudited statements, as permitted by SEC rule) and present
fairly, in all material respects, the consolidated financial position of
Purchaser at the dates thereof and the consolidated results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

4.11 Taxes. (i) All Tax Returns relating to Purchaser and its subsidiaries that
are required by Law to be filed have been duly filed on a timely basis, (ii) all
amounts set forth thereon have been paid in full and all such Tax Returns are
correct and complete in all material respects, and (iii) there are no material
pending or threatened Actions for the assessment or collection of Taxes that
relate to the activities or income of Purchaser or its subsidiaries.

4.12 Indebtedness. All Indebtedness of Purchaser and its subsidiaries is
disclosed in the SEC Documents. Neither Purchaser nor its subsidiaries is in
material violation of any terms of any Indebtedness.

4.13. Litigation. Except as disclosed in the SEC Documents, there are no
pending, or to Purchaser’s knowledge, threatened, Actions against Purchaser or
its subsidiaries.

4.14 Undisclosed Liabilities. Purchaser and its subsidiaries do not have any
liabilities or obligations (known, unknown, asserted, unasserted, absolute,
contingent, accrued, unaccrued, liquidated, unliquidated, due, to become due, or
otherwise, including any liability for Taxes) except (i) liabilities which are
reflected and properly reserved against in the most recent balance sheet
included in the SEC Documents, (ii) liabilities incurred in the ordinary course
of Purchaser’s and its subsidiaries’ business since the date of such balance
sheet, (iii) liabilities arising under any of the Contracts, (iv) liabilities
which are not required to be reflected on a balance sheet prepared in accordance
with GAAP.

4.15 Internal Controls. Purchaser and its subsidiaries currently conduct their
business in compliance in all material respects with all Laws applicable to the
conduct of their respective business, including the Sarbanes-Oxley Act of 2002.

ARTICLE 5
COVENANTS

5.1 Third Party Consents. Seller shall provide such commercially reasonable
assistance as Purchaser may reasonably request in obtaining third party consents
set forth on Schedule 3.6. In no event shall Seller be liable for obtaining the
consents set forth on Schedule 3.6.

5.2 Confidentiality. No party shall use any information or data obtained in
connection with the negotiation of the transactions contemplated by this
Agreement for any purpose other than to pursue and further the consummation of
such transactions. The obligations set forth in this Section 5.2 are in addition
to and are not intended to supersede or replace the obligations of Purchaser
pursuant to any confidentiality agreement entered into by Purchaser and Seller
and their respective affiliates prior to the date hereof.

5.3 Publicity. Any press release or similar announcement concerning the
consummation of the transactions contemplated hereby by any party shall be
provided to the other parties for review and approval prior to its release,
which approval shall not be unreasonably withheld; provided, however, Seller or
Purchaser or their respective affiliates may, without the consent of the other,
publish and use standard tombstone announcements regarding the consummation of
the transactions contemplated by this Agreement; provided further, that in no
event shall any party publicly disclose the Merger Consideration or the
approximate amount thereof, without the consent of the other parties. Following
the issuance of the initial announcement, either party may, without the consent
of the other, publish additional announcements that contain substantially
similar material as the initial announcement. This Section 5.3 shall not prevent
announcements provided by law or securities regulations, provided that the other
parties hereto shall have the opportunity to read and comment on such
announcements prior to the release thereof.

5.4 Employees and Employee Benefits.

(a) Purchaser understands and acknowledges that, effective as of the Closing
Date, the employee benefits currently provided to Employees under the Employee
Benefit Plans listed on Schedule 3.15 shall terminate (except to the extent
benefits under any Employee Benefit Plan may be available after the Closing
under the terms of any such plan, to the extent required by Law). Following the
Closing, Purchaser covenants to Seller to comply with all applicable Law
regarding the continuance of current compensation and benefits for the
Employees. Except to the extent that any employee benefits will continue to be
available to the Employees under any Employee Benefit Plans, Purchaser shall
either provide employee benefits to the Employees under one or more employee
benefit plans offered by Purchaser to its employees or to employees of other
companies affiliated with Purchaser or shall establish new employee benefit
plans for the Employees (any such employee benefit plans are referred to as
“Purchaser Sponsored Plans”). Purchaser shall use commercially reasonable
efforts to provide, where applicable, that: (i) any waiting periods or
limitations regarding pre-existing conditions with respect to the Employees and
their beneficiaries under any Purchaser Sponsored Plans will be waived to the
extent waived or satisfied under the applicable Employee Benefit Plan; (ii) any
covered expenses incurred by an Employee under any Employee Benefit Plan for any
plan period prior to the Closing will be credited towards any deductibles,
limits or out-of-pocket maximums under any Employee Benefit Plan; and (iii) each
Purchaser Sponsored Plan will give each Employee credit for such Employee’s
service with the Company and its respective predecessor companies prior to the
Closing for eligibility and vesting purposes only, to the extent such service
was credited under the applicable Employee Benefit Plan.

(b) 401(k) Plans. Effective as of the Closing Date, the Employees shall cease to
participate in the Platinum Equity 401(k) Plan (“Seller’s 401(k) Plan”), and on
or as soon as administratively practicable following the Closing Date, Purchaser
shall provide to the Employees either the right to participate in a 401(k) plan
offered by Purchaser to its employees or to employees of other companies
affiliated with Purchaser or shall establish a new 401(k) plan for the Employees
(any such 401(k) plan is referred to as “Purchaser’s 401(k) Plan”). As soon as
is reasonably practicable following the Closing Date, Seller shall cause the
trustee of Seller’s 401(k) Plan to transfer account balances related to the
Employees (including any outstanding loans) from Seller’s 401(k) Plan to
Purchaser’s 401(k) Plan in accordance with the requirements of
Sections 411(d)(6) and 414(l) of the Code. Such transfer shall be made in cash,
except that any promissory notes evidencing participant loans shall be
transferred in kind. Seller and Purchaser shall use commercially reasonable
efforts to effect such transfer of assets in a timely manner. Until such
transfer is accomplished, Seller shall cause the trustee(s) of Seller’s 401(k)
Plan to suspend any default on any loan from Seller’s 401(k) Plan to any
Employee.

(c) Flexible Spending Accounts. Purchaser shall establish a flexible spending
account for medical and dependent care expenses under a new or existing plan
established or maintained under Section 125 and Section 129 of the Code
(“Purchaser’s FSA”), effective as of the Closing Date, for each Employee who is
a participant, and maintains a positive account balance, in a flexible spending
account for medical or dependent care expenses under a plan maintained by Seller
pursuant to Section 125 and Section 129 of the Code ( “Seller’s FSA”). Purchaser
shall credit the applicable account of each such Employee under the Purchaser’s
FSA with an amount equal to the balance of each such Employee’s account under
the Seller’s FSA on the date immediately prior to the commencement of
participation in Purchaser’s FSA, and Seller will transfer to Purchaser in cash
the funding for all positive account balances.

5.5 Replacement of Certain Insurance Policies. Purchaser understands and
acknowledges that, effective as of the Closing Date, the insurance coverage
currently provided to the Company under the insurance policies listed on
Schedule 3.19, shall terminate. From and after the Closing, Purchaser shall be
solely responsible for providing insurance coverage for the Surviving
Corporation.

5.6 Replacement of L/C’s and Cash Deposits. At Closing, Purchaser shall
(i) replace the letters of credit issued on behalf of the Company that are
listed on Schedule 5.6 with alternate letters of credit from a nationally
recognized bank and (ii) shall replace the cash security deposits set forth on
Schedule 5.6 or, alternatively, the Cash Consideration portion of the Merger
Consideration shall be increased by the amount of such cash deposits.

5.7 Access to Information. Between the date hereof and the earlier of Closing or
termination of the transactions contemplated hereby, the Company and Seller
shall give Purchaser and its designated representatives, upon reasonable notice
and at mutually agreeable times, access to all of the properties, assets and
employees of the Company and to all of the Company’s documents, books and
records relating to its current and past operations and business and to make
copies thereof. Purchaser will not reveal any confidential data and/or
information supplied by the Company except to its management, counsel,
accountants, insurance representatives, investment and commercial bankers and
like agents, for purposes relating to the evaluation and consummation of the
transactions contemplated by this Agreement, and in the event the transactions
contemplated by this Agreement are not consummated, such data and information
will be returned to the Company and will be held confidential by those to whom
it is disclosed.

5.8 Conduct of the Business Pending Closing. Except as set forth on
Schedule 5.8, between the date hereof and the Closing hereunder, Purchaser will
cause the Company to (unless otherwise consented to by Seller which consent will
not be unreasonably withheld or unless disclosed in the Disclosure Schedules):



  (a)   conduct the Business in its Ordinary Course;



  (b)   not enter into any Contract with any party, other than Contracts entered
into in the Ordinary Course, and not amend, modify or terminate any Contract
other than in the Ordinary Course without the prior written consent of
Purchaser;



  (c)   use commercially reasonable efforts to preserve its business intact, to
keep available the services of its Employees, and to preserve its relationships
with its customers and others with whom it deals consistent with past practice;



  (d)   maintain in full force and effect all of the insurance policies listed
on Schedule 3.19;



  (e)   continue to maintain all of its usual books and records in accordance
with its past practices and not to make any material Tax elections;



  (f)   not amend its articles or incorporation, bylaws or other organizational
documents;



  (g)   not declare or make any non-cash dividend or other non-cash payment on
or with respect to the Stock, redeem or otherwise acquire any securities or
issue any securities or any, option, warrant or right relating thereto;



  (h)   not pay any bonuses to any of its Employees, other than in the Ordinary
Course or as required by pre-existing Contracts;



  (i)   not waive any right or cancel any material claim;



  (j)   not increase the compensation or the rate of compensation payable to any
of its Employees;



  (k)   maintain its entity existence and not merge or consolidate with any
other entity;



  (l)   comply with all material respects with (i) provisions of any Contract
and (ii) all applicable Laws consistent with past practices;



  (m)   Not make any capital expenditures in excess of $5,000 per expenditure
and/or $10,000 in the aggregate;



  (n)   neither discuss nor negotiate with any other Person or entity the sale
or other transfer, or Encumbrance (other than Permitted Encumbrances), of the
assets or the Stock;



  (o)   not incur any Indebtedness for borrowed money;



  (p)   keep the assets necessary to the conduct of its Business in good order
and repair, consistent with past practice and subject to ordinary wear and tear;



  (q)   deposit all funds received by it into such Company’s principal bank
account; and



  (r)   use commercially reasonable efforts to effectuate the transactions
contemplated by this Agreement.

5.9 Payment on Account of Contract. Between the date hereof and up until and
after the Closing hereunder, Seller shall immediately remit any payment it
receives (if any) on account of a Contract of the Company to the Company or
Purchaser, as the case may be.

5.10 Transaction Bonuses. With respect to any payments due under the change of
control bonus letters referenced on Schedule 5.10 (the “Transaction Bonus
Agreements”), the parties acknowledge that the initial payment due under such
Bonus Agreements (the “Initial Payment”) shall be paid by the Company
immediately prior to Closing (the “Initial Payment Date”), and on or prior to
such Initial Payment Date Seller shall pay to the Company the respective amount
of such Initial Payment less any cash remaining in the Company at Closing. The
obligation to pay the remaining installment under the Bonus Agreements shall be
paid by Seller and such obligation is hereby assigned to Seller effective
immediately following payment of the Initial Payment.

5.11 Update of Schedules. Between the date hereof and Closing, Seller shall have
the right to update and amend its Schedules, and Purchaser shall have the right
to update and amend the Purchaser Schedules, which amendments (a
“Schedule Change”), if any, shall be effective with respect to the other
Sections of this Agreement, provided, however, that if a Schedule Change
relates, to the disclosing party’s knowledge, to facts or circumstances in
existence prior to the date hereof that should have been disclosed on such
party’s Schedules as of the date hereof, and such Schedule Change constitutes a
Material Adverse Effect, the party negatively affected by the Schedule Change
may terminate the Agreement if written notice of such termination is provided to
the party submitting the Schedule Change within three business days of the
terminating party’s receipt of the Schedule Change. Neither party may make a
claim for Damages based on the facts or circumstances disclosed in a
Schedule Change, and the Schedules as modified by any Schedule Change shall be
the “Schedules” in effect at and as of the Closing Date.

ARTICLE 6
INDEMNIFICATION

6.1 Survival of Representations and Warranties. All representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall survive the Closing through the date
which is one year after the Closing Date, except all representations and
warranties made by Seller under Sections 3.4, 3.5, and 3.16, which shall survive
the Closing through the date of the applicable statute of limitations.

6.2 Indemnification Obligations.

(a) Indemnification by Seller. Seller shall indemnify, defend and hold harmless
Purchaser, the Surviving Corporation, and their respective affiliates, and
Representatives, and shall reimburse each such Person on demand for any Damages
resulting from any of the following: (i) any breach or default in the
performance by Seller of any covenant or agreement contained herein, in any
agreement contemplated hereby or executed in connection herewith, or in any
certificate or other instrument delivered or to be delivered by or on behalf of
Seller pursuant hereto or thereto; (ii) any breach of warranty or inaccurate
representation made by Seller herein; provided, however, that with respect to
the breach of any representation or warranty, Seller shall not be required to
pay any Damages to Purchaser unless the aggregate amount of all Damages exceeds
$280,000.00, in which case all Damages shall be paid in excess of $280,000.00,
and (ii) in no event shall the aggregate amount of Damages payable by Seller for
breach of representation and warranty exceed $2,100,000.00, provided, however,
that this limit on Damages shall not apply to Damages for breaches of warranty
or inaccurate representation made by Seller under Sections 3.2 3.4, 3.5 and
3.16, and Damages for breaches of these Sections shall instead be limited to the
Merger Consideration.

(b) Indemnification by Purchaser. Purchaser shall indemnify, defend and hold
harmless Seller and any of its affiliates and Representatives, and shall
reimburse each such Person on demand for any Damages resulting from any of the
following: (i) any breach or default in the performance by Purchaser of any
covenant or agreement of Purchaser contained herein, in any agreement
contemplated hereby or executed in connection herewith, or in any certificate or
other instrument delivered or to be delivered by or on behalf of Purchaser
pursuant hereto or thereto; (ii) any breach of warranty or inaccurate
representation made by Purchaser herein; and (iii) the operation of the Business
of the Surviving Corporation after the Closing Date provided, however, that,
with respect to a breach of a representation or warranty by Purchaser
(A) Purchaser shall not be required to pay any Damages to Seller or any such
Persons unless the aggregate amount of all Damages exceeds $280,000.00, in which
case all Damages shall be paid in excess of $280,000.00, and (B) in no event
shall the aggregate amount of Damages payable by Purchaser exceed $2,100,000.00.

(c) Claims for Indemnity. Whenever a claim for Damages shall arise for which one
party (“Indemnitee”) shall be entitled to indemnification hereunder, Indemnitee
shall notify the other party(s) (“Indemnitor”) in writing within thirty
(30) days of the first receipt of notice of such claim, and in any event within
such shorter period as may be necessary for Indemnitor to take appropriate
action to resist such claim; provided that the failure to give notice as herein
provided shall not relieve Indemnitor of its obligation to indemnify Indemnitee
except to the extent that Indemnitor shall have been prejudiced in its ability
to defend such claim. Notwithstanding anything in this Agreement to the
contrary, written notice of any Indemnitee’s claim for indemnification for
breach of representations and warranties must be given within the survival
period for such representations and warranties set forth in Section 6.1, and any
indemnity claim for breaches of representations and warranties which has not
been noticed in writing by such date shall be time-barred, irrespective of
whether such claim was known or unknown by such date to the party seeking
indemnification. Each notice shall specify all facts known to Indemnitee giving
rise to such indemnity rights and shall estimate the amount of the liability
arising therefrom. If Indemnitee is duly notified of a dispute, the parties
shall attempt to settle and compromise the same, or if unable to do so within
thirty (30) days (or such longer period as they may agree) of Indemnitor’s
delivery of notice of a dispute, such dispute shall be settled by mediation or
binding arbitration in the manner set forth in Section 10.13. Any rights of
indemnification established by reason of such settlement, compromise or
arbitration shall promptly thereafter be paid and satisfied by Indemnitor.

(d) Defense of Third Party Claims. Upon receipt by Indemnitor of a notice from
an Indemnitee with respect to any claim of a third party against Indemnitee,
Indemnitor may assume the defense of such claim with counsel reasonably
satisfactory to Indemnitee, and Indemnitee shall cooperate to the extent
reasonably requested by Indemnitor in defense or prosecution thereof and shall
furnish such records, information and testimony and attend all such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested by Indemnitor in connection therewith. If Indemnitor assumes the
defense of such claim, Indemnitee shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of Indemnitee. If Indemnitor has assumed the defense of any claim
against Indemnitee, Indemnitor shall have the right to settle any claim for
which indemnification has been sought and is available hereunder involving only
cash payment and/or a release it from liability; provided that, to the extent
that such settlement requires Indemnitee to take, or prohibits Indemnitee from
taking, any action or purports to obligate Indemnitee, then Indemnitor shall not
settle such claim without the prior written consent of Indemnitee. If Indemnitor
does not assume the defense of a third party claim and disputes Indemnitee’s
right to indemnification, Indemnitee shall have the right to participate in the
defense of such claim through counsel of its choice, at Indemnitor’s expense
(subject to the validity of the Indemnitee’s claim), and Indemnitee shall have
control over the litigation and authority to resolve such claim with the prior
consent of Indemnitor, which consent shall not be unreasonably withheld.

6.3 No Double Recovery. Notwithstanding the fact that any Indemnitee may have
the right to assert claims for indemnification under or in respect of more than
one provision of this Agreement or another agreement entered into in connection
herewith in respect of any fact, event, condition or circumstance, no Indemnitee
shall be entitled to recover the amount of any Damages suffered by such
Indemnitee more than once under all such agreements in respect of such fact,
event, condition or circumstance, and an Indemnitor shall not be liable for
indemnification to the extent the Indemnitee has otherwise been fully
compensated on a dollar-for-dollar basis for such Damages pursuant to the
procedures set forth in Section 6.2.

6.4 Cooperation. Notwithstanding anything to the contrary contained in this
Article 6, the parties shall cooperate with each other in connection with any
claim for indemnification hereunder, including to obtain the benefits of any
insurance coverage for third party claims that may be in effect at the time a
third party claim is asserted.

6.5 Mitigation. The amount of any Damages of any Indemnitee under this Article 6
shall be net of (a) the amount, if any, receivable by the Indemnitee from any
third party (including, without limitation, any insurance company or other
insurance provider) and (b) the amount, if any, equal to any Tax benefit that
may be utilized within three years of the date hereof (such amounts being
collectively referred to herein as a “Third Party Reimbursement”), in respect of
or attributable to the Damages suffered thereby. If, after receipt by the
Indemnitee of any indemnification payment hereunder, such Person receives or
becomes entitled to receive a Third Party Reimbursement in respect of the same
Damages for which indemnification was made and such Third Party Reimbursement
was not taken into account in assessing the amount of indemnification, then the
Indemnitee shall turn over all of such Third Party Reimbursement to the
Indemnitor up to the amount of the indemnification paid pursuant hereto.

6.6 Exclusive Remedy. Except in the case of fraud, the indemnification provided
in this Article 6 will constitute the exclusive remedy of the Purchaser, the
Company, the Surviving Corporation, and their respective affiliates and
Representatives, or Seller and its affiliates and Representatives, as the case
may be, and their respective assigns from and against any and all Damages
asserted against, resulting to, imposed upon or incurred or suffered by, any of
them, directly or indirectly, as a result of, or based upon or arising from the
breach of any representation or warranty or the non-fulfillment of any agreement
or covenant in or pursuant to this Agreement or any other agreement, document,
or instrument required hereunder. Purchaser and Seller each hereby waive, to the
fullest extent permitted under applicable Law, any and all rights, claims, and
causes of action it may have against any other party, or any of such other
party’s affiliates, to the contrary.

6.8 Adjustments to Merger Consideration . Any payments made pursuant to this
Article 6 shall be consistently treated as adjustments to the Merger
Consideration for all Tax purposes by Seller and Purchaser.

6.9 Intentional Misrepresentation. Notwithstanding any other provision hereof to
the contrary, any claims of fraud shall not be limited by any survival period
contained in this Agreement or any limit on indemnification or remedy contained
in this Agreement.

6.10 Damages. Notwithstanding anything to the contrary elsewhere in this
Agreement, no party or its affiliates will be liable to the other party(s) or
its affiliates for any Damages other than compensatory Damages. Each party
agrees that it is not entitled to recover and agrees to waive any claim with
respect to, and will not seek, consequential, punitive or any other special
Damages as to any matter under, relating to or arising out of the transactions
contemplated by this Agreement; provided, however that the foregoing shall not
limit any indemnification obligations of either party with respect to third
party claims.

ARTICLE 7
TAX MATTERS

7.1 Payment of Taxes. Seller shall pay, and indemnify, defend and hold the
Purchaser and the Surviving Corporation harmless against, any and all Taxes of
the Company (including without limitation, any Taxes due from Seller) allocable
to any taxable periods ending on or before the Closing Date and the portion
through the end of the Closing Date for any taxable period that includes (but
does not end on) the Closing Date (the “Pre-Closing Tax Period”). In the case of
any taxable period that includes (but does not end on) the Closing Date, the
amount of any Taxes based on or measured by income or receipts of the Company
allocable to the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date, and the
amount of other Taxes of the Surviving Corporation allocable to the Pre-Closing
Tax Period shall be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days in
the taxable period ending on the Closing Date and the denominator of which is
the number of days in such taxable period. The parties acknowledge that Taxes
associated with revenue recognized by the Surviving Corporation after the
Closing Date will be the responsibility of the Purchaser or the Surviving
Corporation.

7.2 Preparation of Tax Returns. Seller shall prepare and file all income Tax
Returns for the Company for any tax periods ending on or prior to the Closing
Date. Except as otherwise provided in the preceding sentence, Purchaser shall
prepare all Tax Returns for the Company or the Surviving Corporation, as
applicable. Any officer of Company as of the day immediately preceding the
Closing Date shall have the authority, and by execution of this Agreement
Purchaser hereby grants any such officer the authority, to sign any of such Tax
Returns prepared by Purchaser. Seller shall reimburse Purchaser for Taxes of the
Company which are allocable to the Pre-Closing Period (in accordance with
Section 7.1) within 15 days after payment by Purchaser or the Surviving
Corporation of such Taxes. Purchaser shall not file, or cause the Surviving
Corporation to file, any amended Tax Returns for the Company or the Surviving
Corporation, as applicable, for tax periods that include a period prior to the
Closing Date without prior written consent of Seller, such consent not to be
unreasonably withheld or delayed.

7.3 Payment Over of Refunds. The Surviving Corporation shall promptly pay, and
Purchaser shall cause the Surviving Corporation to pay, to Seller any refund,
overpayment, or credit (including any interest paid or credited with respect
thereto) of Taxes attributable to Tax periods (or portions thereof) ending on or
before the Closing Date.

7.4 Control of Tax Audits. Seller shall have the right, at its own expense, to
control any audit or examination by any Governmental Authority (a “Tax Audit”),
initiate any claim for refund, contest, resolve and defend against any
assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes for any taxable period ending on or before the
Closing Date with respect to the Company or Surviving Corporation, as
applicable; provided that Seller shall not resolve any such contest without the
consent of Purchaser, such consent not to be unreasonably withheld or delayed.
Purchaser shall have the right, at its own expense, to control, or have the
Surviving Corporation control, any other Tax Audit, initiate any other claim for
refund, and contest, resolve and defend against any other assessment, notice of
deficiency, or other adjustment for tax years beginning after the Closing Date.

7.5 Cooperation. Purchaser and the Surviving Corporation, on the one hand, and
Seller, on the other hand, shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Article 7, and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Purchaser, the Surviving Corporation, and Seller shall (i) retain all books and
records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Purchaser or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any Governmental Authority and
(ii) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, the Surviving Corporation or Seller as the case may be, shall allow
the other party to take possession of such books and records. Upon request,
Purchaser and Seller further agree to use their reasonable commercial efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including but not limited to with respect to the transactions
contemplated hereby).

7.6 Transfer Taxes. Purchaser and Seller shall each bear one-half of any sales,
transfer, stamp, real property transfer or gains or similar Taxes incurred,
whether direct or indirect, as a result of the purchase of the Stock by the
Purchaser.

7.7 368(a) Transaction. Seller and Purchaser intend that the transactions
contemplated hereby qualify as “tax-free” reorganization within the meaning of
Section 368 of the Code and, for Tax reporting purposes, will report the
transactions contemplated hereby as a tax-free reorganization.

ARTICLE 8

DELIVERIES AT CLOSING

8.1 Conditions Precedent to Closing of Purchaser. Purchaser’s obligation to
consummate the transactions contemplated hereby is subject, at Purchaser’s
option, to the fulfillment and satisfaction of each of the following conditions:

(a) The representations and warranties of Seller contained in this Agreement
will be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date,
except representations and warranties specifically made only as of an earlier
date; Seller will have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Seller on or prior to the Closing Date and Seller will have delivered to
Purchaser a certificate, dated the Closing Date and signed by an officer of
Seller to the foregoing effect; and

(b) No action, suit or proceeding will have been instituted before any court or
Governmental Authority or instituted or threatened by any Person which seeks to
restrain or prevent the carrying out of the transactions contemplated hereby.

8.2 Conditions Precedent to Closing of Seller. Seller’s obligation to consummate
the transactions contemplated hereby is subject, at Seller’s option, to the
fulfillment and satisfaction of each of the following conditions:

(a) The representations and warranties of Purchaser contained in this Agreement
will be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date,
except representations and warranties specifically made only as of an earlier
date; Purchaser will have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date and Purchaser will
have delivered to Seller a certificate, dated the Closing Date and signed by an
officer of Purchaser to the foregoing effect; and

(b) No action, suit or proceeding will have been instituted before any court or
Governmental Authority or instituted or threatened by any Person which seeks to
restrain or prevent the carrying out of the transactions contemplated hereby.

8.3. The Company’s and Seller’s Deliveries at Closing. The Company and the
Seller, as applicable, shall deliver to Purchaser at Closing:

(a) A stock power assigning all of the Stock to Purchaser;

(b) Good standing certificate or the equivalent for the Company, dated no
earlier than ten (10) days before the Closing Date, from the jurisdiction of
incorporation;

(c) Duly executed resignations of each member of the board of directors of the
Company;

(d) The minute books, equity transfer books or similar books and records and
seal, if available, of the Company (or as soon as possible after Closing);

(e) To the extent necessary and to the extent such authorizations are in the
name of an employee of a Seller, authorized forms to change permitted users and
authorized persons for banking relationships;

(f) A countersigned copy of the Registration Rights Agreement;

(g) Evidence satisfactory to Seller that Purchaser shall have filed and caused
to become effective the Series D Certificate of Designation with the Nevada
Secretary of State

(h) The Certificate of Merger; and

(i) All keys to safe deposit boxes of the Company, if any, which are held by
Seller and authorized forms to change the permitted users of the safe deposit
boxes.

8.4 Purchaser’s Deliveries at Closing. Purchaser shall deliver to Seller at
Closing:

(a) wire transfers of immediately available United States federal funds in the
amounts equal to the Cash Consideration;

(b) the Registration Rights Agreement;

(c) a stock certificate representing the Series D Preferred Stock;

(d) the Note;

(e) the Series D Certificate of Designation; and

(f) the Certificates of Merger.

ARTICLE 9
TERMINATION

9.1 Right to Terminate. Notwithstanding anything to the contrary set forth in
this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:



  (a)   by mutual written consent of Purchaser, on the one hand, and Seller on
the other;



  (b)   by Purchaser, on the one hand, or Seller on the other hand, if a court
of competent jurisdiction shall have issued an order, decree or ruling
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and nonappealable;



  (c)   by Seller if Purchaser (x) breaches its representations and warranties
in any material respect or (y) fails to comply in any material respect with any
of its covenants or agreements contained herein; provided that Seller shall have
first provided Purchaser with a 15 day period to cure such breach after receipt
of notice thereof by Seller; or



  (d)   by Purchaser if Seller and/or the Company (x) breach their
representations and warranties in any material respect or (y) fail to comply in
any material respect with any of its covenants or agreements contained herein,
provided that Purchaser shall have first provided Seller with a 15 day period to
cure such breach after receipt of notice thereof by Purchaser.



  (e)   in the manner set forth in Section 5.11.

9.2 Effect of Termination. In the event of termination of this Agreement by
either Purchaser or Seller as provided above, the provisions of this Agreement
shall immediately become void and of no further force and effect, other than
this Section 9.2 and Sections 5.2 (Confidentiality) and 5.3 (Publicity), the
limitations on indemnity set forth in Article 7, 10.2 (Expenses), 10.4
(Controlling Law) and 10.13 (Arbitration/Mediation), which shall each survive
the termination of this Agreement, and there shall be no liability on the part
of any of Purchaser or Seller to one another, except for material breaches of
this Agreement prior to the time of such termination.

ARTICLE 10
MISCELLANEOUS PROVISIONS

10.1 Further Assurances. Each party to this Agreement shall execute, acknowledge
and deliver any further documents and instruments and take any other action
consistent with the terms of this Agreement that may reasonably be requested by
the other party for the purpose of giving effect to the transactions
contemplated by this Agreement, whether before, concurrent with or after the
consummation of the transactions contemplated hereby.

10.2 Expenses. Each of the parties shall pay all costs and expenses incurred by
it or on its behalf in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees and expenses of its own
financial consultants, accountants and counsel.

10.3 Entire Agreement. This Agreement, together with the agreements referred to
herein and the Schedules hereto and thereto, set forth the entire agreement
between the parties with regard to the subject matter hereof and thereof.

10.4 Governing Law; Jurisdiction. The validity, construction and performance of
this Agreement, and any Action arising out of or relating to this Agreement
shall be governed by the Laws of the State of Delaware, without regard to the
Laws of the State of Delaware as to choice or conflict of Laws.

10.5 Waiver and Amendment. This Agreement may be amended, supplemented, modified
and/or rescinded only through an express written instrument signed by the
parties or their respective successors and permitted assigns. Any party may
specifically and expressly waive in writing any portion of this Agreement or any
breach hereof, but only to the extent such provision is for the benefit of the
waiving party, and no such waiver shall constitute a other or continuing waiver
of any preceding or succeeding breach of the same or any other provision. The
consent by one party to any act for which such consent was required shall not be
deemed to imply consent or waiver of the necessity of obtaining such consent for
the same or similar acts in the future, and no forbearance by a party to seek a
remedy for noncompliance or breach by another party shall be construed as a
waiver of any right or remedy with respect to such noncompliance or breach.

10.6 Assignment. Except as specifically provided otherwise in this Agreement,
neither this Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of Law, or otherwise), in whole or
in part, by any party without the prior written consent of the other party.
Notwithstanding the foregoing, Seller may, without the consent of Purchaser,
whether before or after the Closing, assign all of its rights and obligations
under this Agreement to any affiliate of Seller, provided that such assignment
does not relieve Seller of any of its obligations under this Agreement, and
Purchaser may, without the consent of Seller, whether before or after the
Closing, assign all of its rights and obligations under this Agreement to any
affiliate, provided that such assignment shall not relieve Purchaser of any of
its obligations under this Agreement.

10.7 Successors and Assigns; No Third Party Beneficiary. Each of the terms,
provisions, and obligations of this Agreement shall be binding upon, shall inure
to the benefit of, and shall be enforceable by the parties and their respective
legal representatives, successors and permitted assigns. Nothing in this
Agreement will be construed as giving any Person, other than the parties to this
Agreement and their successors and permitted assigns, any right, remedy or claim
under, or in respect of, this Agreement or any provision hereof.

10.8 Notices. All notices, requests, demands and other communications made under
this Agreement shall be in writing, correctly addressed to the recipient as
follows:

If to Seller:

Platinum Equity, LLC
360 N. Crescent Dr.
South Building
Beverly Hills, CA 90210
Attention: Eva M. Kalawski, Esq.
Facsimile No.: (310) 712-1863

If to Purchaser:

Halo Technology Holdings
200 Railroad Avenue
Greenwich, CT 06830
Attention: Ernest Mysogland
Facsimile No.: (203) 422-5329

Notices, requests, demands and other communications made under this Agreement
shall be deemed to have been duly given (i) upon delivery, if served personally
on the party to whom notice is to be given, (ii) on the date of receipt, refusal
or non-delivery indicated on the receipt if mailed to the party to whom notice
is to be given by first class mail, registered or certified, postage prepaid, or
by air courier, or (iii) upon confirmation of satisfactory transmission of a
facsimile if sent by facsimile. Any party may give written notice of a change of
address in accordance with the provisions of this Section and after such notice
of change has been received, any subsequent notice shall be given to such party
in the manner described at such new address.

10.9 Severability. Each provision of this Agreement is intended to be severable.
Should any provision of this Agreement or the application thereof be judicially
declared to be or become illegal, invalid, unenforceable or void, the remainder
of this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties.

10.10 Cumulative Remedies. No remedy made available hereunder by any of the
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at Law or in equity or
by statute or otherwise.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single agreement.

10.12 Facsimile Signatures. This Agreement and any other document or agreement
executed in connection herewith (other than any document for which an originally
executed signature page is required by law) may be executed by delivery of a
facsimile copy of an executed signature page with the same force and effect as
the delivery of an originally executed signature page. In the event any party
delivers a facsimile copy of a signature page to this Agreement or any other
document or agreement executed in connection herewith, such party shall deliver
an originally executed signature page upon request; provided, however, that the
failure to deliver any such originally executed signature page shall not affect
the validity of the signature page delivered by facsimile, which has and shall
continue to have the same force and effect as the originally executed signature
page.

10.13 Arbitration/Mediation. Except to the extent a party is entitled to
injunctive or other equitable relief, any controversy or claim arising out of or
relating to this Agreement or any agreement referred to herein or attached
hereto, shall first be attempted to be settled by mediation (by a mutually
agreeable mediator located in a mutually agreeable location) and then by binding
arbitration before a single arbitrator in accordance with the then existing
rules for commercial arbitration of the American Arbitration Association, and
judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Such arbitration shall be held in a mutually
agreeable location. The costs of such arbitration (other than attorneys’ fees
and other experts’ fees and related costs) shall be borne equally by the
parties. Each party shall bear its own attorneys’ fees and other experts’ fees
and related costs. The arbitrator shall not have the authority to award punitive
damages or to award attorneys’ fees or costs to any party in any such
arbitration proceedings.

10.14 Interpretation. The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly for or
against any party. The captions of the Sections and Subsections of this
Agreement are for convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement. Except as otherwise
provided or if the context otherwise requires, whenever used in this Agreement,
(a) any noun or pronoun shall be deemed to include the plural and the singular,
(b) the terms “include” and “including” shall be deemed to be followed by the
phrase “without limitation,” (c) the word “or” shall be inclusive and not
exclusive, (d) unless the context otherwise requires, all references to Articles
and Sections refer to Articles and Sections of this Agreement and all references
to Schedules are to Schedules attached to this Agreement, each of which is made
a part of this Agreement for all purposes, (e) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision, (f) any definition of or
reference to any Law, agreement, instrument or other document herein will be
construed as referring to such Law, agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified, and (g) any
definition of or reference to any statute will be construed as referring also to
any rules and regulations promulgated thereunder.

10.15 Warranty of Authority. Each of the entities signing this Agreement
warrants and represents that the individual signing on behalf of such entity is
duly authorized and empowered to enter into this Agreement and bind such entity
hereto.

[SIGNATURE PAGE TO MERGER AGREEMENT]

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first set forth above.

PURCHASER:

WARP TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland
An authorized officer

MERGER SUB:

TAC/HALO, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland
An authorized officer

SELLER:

PLATINUM EQUITY, LLC

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

THE COMPANY:

TESSERACT CORPORATION

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

